MEMORANDUM **
Leonardo A. Diaz and Maria Guadalupe Osegueda De Diaz, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order denying their motion to reopen the BIA’s order summarily affirming the immigration judge’s denial of their application for cancellation of removal, based on their failure to establish exceptional and extremely unusual hardship to their United States citizen children. In the motion to reopen, petitioners presented additional evidence of their United States citizen daughter Jocelyn’s emotional and educational difficulties.
The evidence petitioners presented with their motion to reopen concerned the same basic hardship grounds as their application for cancellation of removal. We therefore lack jurisdiction to review the IJ’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.